 
 
I 
111th CONGRESS 1st Session 
H. R. 1431 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. Bishop of Utah (for himself, Mr. Shadegg, Mr. Sullivan, Mr. Boozman, Mr. Jordan of Ohio, Mr. Gohmert, Mr. Burgess, Mr. Franks of Arizona, Mr. Akin, Mr. McHenry, Mr. Lewis of California, Ms. Foxx, Mr. Herger, Mr. Boustany, Mr. Pitts, Mrs. Myrick, Mr. Broun of Georgia, Mr. Radanovich, Mrs. McMorris Rodgers, Mr. McCarthy of California, Mr. Fleming, Mr. Latta, Mr. Young of Alaska, Mr. Lamborn, Mr. Bachus, Mr. Neugebauer, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on the Judiciary, Energy and Commerce, and Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To stimulate the economy and create jobs at no cost to the taxpayers, and without borrowing money from foreign governments for which our children and grandchildren will be responsible, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the No Cost Stimulus Act of 2009. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Outer Continental Shelf leasing 
Sec. 101. Leasing program considered approved. 
Sec. 102. Lease sales. 
Sec. 103. Coastal Impact assistance program amendments. 
Sec. 104. Seaward boundaries of States. 
TITLE II—Leasing program for land within Coastal Plain 
Sec. 201. Definitions. 
Sec. 202. Leasing program for land within the Coastal Plain. 
Sec. 203. Lease sales. 
Sec. 204. Grant of leases by the Secretary. 
Sec. 205. Lease terms and conditions. 
Sec. 206. Coastal plain environmental protection. 
Sec. 207. Expedited judicial review. 
Sec. 208. Federal and State distribution of revenues. 
Sec. 209. Rights-of-way across the Coastal plain. 
Sec. 210. Conveyance. 
Sec. 211. Local government impact aid and community service assistance. 
Sec. 212. ANWR Alternative Energy Trust Fund. 
TITLE III—Regulatory streamlining 
Sec. 301. Commercial leasing program for oil shale resources on public land. 
Sec. 302. Licensing of new nuclear power plants. 
Sec. 303. Jurisdiction over covered energy projects. 
Sec. 304. Environmental impact statements. 
Sec. 305. Clean air regulation. 
Sec. 306. Endangered species.  
IOuter Continental Shelf leasing 
101.Leasing program considered approved 
(a)In generalThe Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued by the Secretary of the Interior (referred to in this section as the Secretary) under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been approved by the Secretary as a final oil and gas leasing program under that section. 
(b)Final environmental impact statementThe Secretary is considered to have issued a final environmental impact statement for the program described in subsection (a) in accordance with all requirements under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). 
102.Lease sales 
(a)Outer Continental Shelf 
(1)In generalExcept as provided in paragraph (2), not later than 30 days after the date of enactment of this Act and every 270 days thereafter, the Secretary of the Interior (referred to in this section as the Secretary) shall conduct a lease sale in each outer Continental Shelf planning area for which the Secretary determines that there is a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf. 
(2)Subsequent determinations and salesIf the Secretary determines that there is not a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf in a planning area under this subsection, not later than 2 years after the date of enactment of the determination and every 2 years thereafter, the Secretary shall— 
(A)determine whether there is a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf in the planning area; and 
(B)if the Secretary determines that there is a commercial interest described in subparagraph (A), conduct a lease sale in the planning area. 
(b)Renewable energy and maricultureThe Secretary may conduct commercial lease sales of resources owned by United States— 
(1)to produce renewable energy (as defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b))); or 
(2)to cultivate marine organisms in the natural habitat of the organisms. 
103.Coastal Impact assistance program amendmentsSection 31 of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is amended— 
(1)in subsection (c), by adding at the end the following: 
 
(5)Application requirements; availability of fundingOn approval of a plan by the Secretary under this section, the producing State shall— 
(A)not be subject to any additional application or other requirements (other than notifying the Secretary of which projects are being carried out under the plan) to receive the payments; and 
(B)be immediately eligible to receive payments under this section. ; and 
(2)by adding at the end the following: 
 
(e)Funding 
(1)Streamlining 
(A)ReportNot later than 180 days after the date of enactment of this subsection, the Secretary of the Interior (acting through the Director of the Minerals Management Service) (referred to in this subsection as the Secretary) shall develop a plan that addresses streamlining the process by which payments are made under this section, including recommendations for— 
(i)decreasing the time required to approve plans submitted under subsection (c)(1); 
(ii)ensuring that allocations to producing States under subsection (b) are adequately funded; and 
(iii)any modifications to the authorized uses for payments under subsection (d). 
(B)Clean waterNot later than 180 days after the date of enactment of this subsection, the Secretary and the Administrator of the Environmental Protection Agency shall jointly develop procedures for streamlining the permit process required under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and State laws for restoration projects that are included in an approved plan under subsection (c). 
(C)Environmental requirementsA project funded under this section that does not involve wetlands shall not be subject to environmental review requirements under Federal law. 
(2)Cost-sharing requirementsAny amounts made available to producing States under this section may be used to meet the cost-sharing requirements of other Federal grant programs, including grant programs that support coastal wetland protection and restoration. 
(3)Expedited fundingNot later than 180 days after the date of enactment of this subsection, the Secretary shall develop a procedure to provide expedited funding to projects under this section based on estimated revenues to ensure that the projects may— 
(A)secure additional funds from other sources; and 
(B)use the amounts made available under this section on receipt. . 
104.Seaward boundaries of States 
(a)Seaward boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312) is amended by striking three geographical miles each place it appears and inserting 12 nautical miles. 
(b)Conforming amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301) is amended— 
(1)in subsection (a)(2), by striking three geographical miles and inserting 12 nautical miles; and 
(2)in subsection (b)— 
(A)by striking three geographical miles and inserting 12 nautical miles; and 
(B)by striking three marine leagues and inserting 12 nautical miles. 
(c)Effect of amendments 
(1)In generalSubject to paragraphs (2) through (4), the amendments made by this section shall not effect Federal oil and gas mineral rights. 
(2)Submerged landSubmerged land within the seaward boundaries of States shall be— 
(A)subject to Federal oil and gas mineral rights to the extent provided by law; 
(B)considered to be part of the Federal outer Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and 
(C)subject to leasing under the authority of that Act and to laws applicable to the leasing of the oil and gas resources of the Federal outer Continental Shelf. 
(3)Existing leasesThe amendments made by this section shall not affect any Federal oil and gas lease in effect on the date of enactment of this Act. 
(4)Taxation 
(A)In generalSubject to subparagraph (B), a State may exercise all of the sovereign powers of taxation of the State within the entire extent of the seaward boundaries of the State (as extended by the amendments made by this section). 
(B)LimitationNothing in this paragraph affects the authority of a State to tax any Federal oil and gas lease in effect on the date of enactment of this Act. 
IILeasing program for land within Coastal Plain 
201.DefinitionsIn this title: 
(1)Coastal PlainThe term Coastal Plain means that area identified as the 1002 Coastal Plain Area on the map. 
(2)Federal agreementThe term Federal Agreement means the Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651 et seq.). 
(3)Final statementThe term Final Statement means the final legislative environmental impact statement on the Coastal Plain, dated April 1987, and prepared pursuant to section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). 
(4)MapThe term map means the map entitled Arctic National Wildlife Refuge, dated September 2005, and prepared by the United States Geological Survey. 
(5)SecretaryThe term Secretary means the Secretary of the Interior (or the designee of the Secretary), acting through the Director of the Bureau of Land Management, in consultation with the Director of the United States Fish and Wildlife Service. 
202.Leasing program for land within the Coastal Plain 
(a)In generalThe Secretary shall take such actions as are necessary— 
(1)to establish and implement, in accordance with this title, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Coastal Plain; and 
(2)to administer this title through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that— 
(A)ensure the oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, their habitat, subsistence resources, and the environment; and 
(B)require the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this title in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased. 
(b)Repeal 
(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed. 
(2)Conforming amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to section 1003. 
(3)Compliance with NEPA for other actions 
(A)In generalBefore conducting the first lease sale under this title, the Secretary shall prepare an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the actions authorized by this title that are not referred to in paragraph (2). 
(B)Identification and analysisNotwithstanding any other provision of law, in carrying out this paragraph, the Secretary shall not be required— 
(i)to identify nonleasing alternative courses of action; or 
(ii)to analyze the environmental effects of those courses of action. 
(C)Identification of preferred actionNot later than 18 months after the date of enactment of this Act, the Secretary shall— 
(i)identify only a preferred action and a single leasing alternative for the first lease sale authorized under this title; and 
(ii)analyze the environmental effects and potential mitigation measures for those 2 alternatives. 
(D)Public commentsIn carrying out this paragraph, the Secretary shall consider only public comments that are filed not later than 20 days after the date of publication of a draft environmental impact statement. 
(E)Effect of complianceNotwithstanding any other provision of law, compliance with this paragraph shall be considered to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this title. 
(c)Relationship to State and local authorityNothing in this title expands or limits any State or local regulatory authority. 
(d)Special areas 
(1)Designation 
(A)In generalThe Secretary, after consultation with the State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may designate not more than 45,000 acres of the Coastal Plain as a special area if the Secretary determines that the special area would be of such unique character and interest as to require special management and regulatory protection. 
(B)Sadlerochit spring areaThe Secretary shall designate as a special area in accordance with subparagraph (A) the Sadlerochit Spring area, comprising approximately 4,000 acres as depicted on the map. 
(2)ManagementThe Secretary shall manage each special area designated under this subsection in a manner that preserves the unique and diverse character of the area, including fish, wildlife, subsistence resources, and cultural values of the area. 
(3)Exclusion from leasing or surface occupancy 
(A)In generalThe Secretary may exclude any special area designated under this subsection from leasing. 
(B)No surface occupancyIf the Secretary leases all or a portion of a special area for the purposes of oil and gas exploration, development, production, and related activities, there shall be no surface occupancy of the land comprising the special area. 
(4)Directional drillingNotwithstanding any other provision of this subsection, the Secretary may lease all or a portion of a special area under terms that permit the use of horizontal drilling technology from sites on leases located outside the special area. 
(e)Limitation on closed areasThe Secretary may not close land within the Coastal Plain to oil and gas leasing or to exploration, development, or production except in accordance with this title. 
(f)Regulations 
(1)In generalNot later than 15 months after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to carry out this title, including rules and regulations relating to protection of the fish and wildlife, fish and wildlife habitat, subsistence resources, and environment of the Coastal Plain. 
(2)Revision of regulationsThe Secretary shall periodically review and, as appropriate, revise the rules and regulations issued under paragraph (1) to reflect any significant biological, environmental, scientific or engineering data that come to the attention of the Secretary. 
203.Lease sales 
(a)In generalLand may be leased pursuant to this title to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.). 
(b)ProceduresThe Secretary shall, by regulation, establish procedures for— 
(1)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in, or exclusion (as provided in subsection (c)) from, a lease sale; 
(2)the holding of lease sales after that nomination process; and 
(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale. 
(c)Lease sale bidsBidding for leases under this title shall be by sealed competitive cash bonus bids. 
(d)Acreage minimum in first saleFor the first lease sale under this title, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to subsection (b)(1), but in no case less than 200,000 acres. 
(e)Timing of lease salesThe Secretary shall— 
(1)not later than 22 months after the date of enactment of this Act, conduct the first lease sale under this title; 
(2)not later than 90 days after the date of the completion of the sale, evaluate the bids in the sale and issue leases resulting from the sale; and 
(3)conduct additional sales at appropriate intervals if sufficient interest in exploration or development exists to warrant the conduct of the additional sales. 
204.Grant of leases by the Secretary 
(a)In generalOn payment by a lessee of such bonus as may be accepted by the Secretary, the Secretary may grant to the highest responsible qualified bidder in a lease sale conducted pursuant to section 203 a lease for any land on the Coastal Plain. 
(b)Subsequent transfers 
(1)In generalNo lease issued under this title may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary. 
(2)Condition for approvalBefore granting any approval described in paragraph (1), the Secretary shall consult with and give due consideration to the opinion of the Attorney General. 
205.Lease terms and conditionsAn oil or gas lease issued pursuant to this title shall— 
(1)provide for the payment of a royalty of not less than 121/2 percent of the amount or value of the production removed or sold from the lease, as determined by the Secretary in accordance with regulations applicable to other Federal oil and gas leases; 
(2)provide that the Secretary may close, on a seasonal basis, such portions of the Coastal Plain to exploratory drilling activities as are necessary to protect caribou calving areas and other species of fish and wildlife; 
(3)require that each lessee of land within the Coastal Plain shall be fully responsible and liable for the reclamation of land within the Coastal Plain and any other Federal land that is adversely affected in connection with exploration, development, production, or transportation activities within the Coastal Plain conducted by the lessee or by any of the subcontractors or agents of the lessee; 
(4)provide that the lessee may not delegate or convey, by contract or otherwise, that reclamation responsibility and liability to another person without the express written approval of the Secretary; 
(5)provide that the standard of reclamation for land required to be reclaimed under this title shall be, to the maximum extent practicable— 
(A)a condition capable of supporting the uses that the land was capable of supporting prior to any exploration, development, or production activities; or 
(B)on application by the lessee, to a higher or better standard, as approved by the Secretary; 
(6)contain terms and conditions relating to protection of fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment as required under section 202(a)(2); 
(7)provide that each lessee, and each agent and contractor of a lessee, use their best efforts to provide a fair share of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State of Alaska, as determined by the level of obligation previously agreed to in the Federal Agreement; and 
(8)contain such other provisions as the Secretary determines to be necessary to ensure compliance with this title and the regulations promulgated under this title. 
206.Coastal plain environmental protection 
(a)No significant adverse effect standard To govern authorized coastal plain activitiesIn accordance with section 202, the Secretary shall administer this title through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other provisions that— 
(1)ensure, to the maximum extent practicable, that oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, fish and wildlife habitat, and the environment; 
(2)require the application of the best commercially available technology for oil and gas exploration, development, and production on all new exploration, development, and production operations; and 
(3)ensure that the maximum surface acreage covered in connection with the leasing program by production and support facilities, including airstrips and any areas covered by gravel berms or piers for support of pipelines, does not exceed 2,000 acres on the Coastal Plain. 
(b)Site-specific assessment and mitigationThe Secretary shall require, with respect to any proposed drilling and related activities on the Coastal Plain, that— 
(1)a site-specific analysis be made of the probable effects, if any, that the drilling or related activities will have on fish and wildlife, fish and wildlife habitat, subsistence resources, subsistence uses, and the environment; 
(2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the maximum extent practicable) any significant adverse effect identified under paragraph (1); and 
(3)the development of the plan shall occur after consultation with the 1 or more agencies having jurisdiction over matters mitigated by the plan. 
(c)Regulations To protect coastal plain fish and wildlife resources, subsistence users, and the environmentBefore implementing the leasing program authorized by this title, the Secretary shall prepare and issue regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other measures designed to ensure, to the maximum extent practicable, that the activities carried out on the Coastal Plain under this title are conducted in a manner consistent with the purposes and environmental requirements of this title. 
(d)Compliance with Federal and State environmental laws and other requirementsThe proposed regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for the leasing program under this title shall require— 
(1)compliance with all applicable provisions of Federal and State environmental law (including regulations); 
(2)implementation of and compliance with— 
(A)standards that are at least as effective as the safety and environmental mitigation measures, as described in items 1 through 29 on pages 167 through 169 of the Final Statement, on the Coastal Plain; 
(B)seasonal limitations on exploration, development, and related activities, as necessary, to avoid significant adverse effects during periods of concentrated fish and wildlife breeding, denning, nesting, spawning, and migration; 
(C)design safety and construction standards for all pipelines and any access and service roads that minimize, to the maximum extent practicable, adverse effects on— 
(i)the passage of migratory species (such as caribou); and 
(ii)the flow of surface water by requiring the use of culverts, bridges, or other structural devices; 
(D)prohibitions on general public access to, and use of, all pipeline access and service roads; 
(E)stringent reclamation and rehabilitation requirements in accordance with this title for the removal from the Coastal Plain of all oil and gas development and production facilities, structures, and equipment on completion of oil and gas production operations, except in a case in which the Secretary determines that those facilities, structures, or equipment— 
(i)would assist in the management of the Arctic National Wildlife Refuge; and 
(ii)are donated to the United States for that purpose; 
(F)appropriate prohibitions or restrictions on— 
(i)access by all modes of transportation; 
(ii)sand and gravel extraction; and 
(iii)use of explosives; 
(G)reasonable stipulations for protection of cultural and archaeological resources; 
(H)measures to protect groundwater and surface water, including— 
(i)avoidance, to the maximum extent practicable, of springs, streams, and river systems; 
(ii)the protection of natural surface drainage patterns and wetland and riparian habitats; and 
(iii)the regulation of methods or techniques for developing or transporting adequate supplies of water for exploratory drilling; and 
(I)research, monitoring, and reporting requirements; 
(3)that exploration activities (except surface geological studies) be limited to the period between approximately November 1 and May 1 of each year and be supported, if necessary, by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips, and air transport methods (except that those exploration activities may be permitted at other times if the Secretary determines that the exploration will have no significant adverse effect on fish and wildlife, fish and wildlife habitat, and the environment of the Coastal Plain); 
(4)consolidation of facility siting; 
(5)avoidance or reduction of air traffic-related disturbance to fish and wildlife; 
(6)treatment and disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids, drilling muds and cuttings, and domestic wastewater, including, in accordance with applicable Federal and State environmental laws (including regulations)— 
(A)preparation of an annual waste management report; 
(B)development and implementation of a hazardous materials tracking system; and 
(C)prohibition on the use of chlorinated solvents; 
(7)fuel storage and oil spill contingency planning; 
(8)conduct of periodic field crew environmental briefings; 
(9)avoidance of significant adverse effects on subsistence hunting, fishing, and trapping; 
(10)compliance with applicable air and water quality standards; 
(11)appropriate seasonal and safety zone designations around well sites, within which subsistence hunting and trapping shall be limited; and 
(12)development and implementation of such other protective environmental requirements, restrictions, terms, or conditions as the Secretary determines to be necessary. 
(e)ConsiderationsIn preparing and issuing regulations, lease terms, conditions, restrictions, prohibitions, or stipulations under this section, the Secretary shall take into consideration— 
(1)the stipulations and conditions that govern the National Petroleum Reserve-Alaska leasing program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska Final Integrated Activity Plan/Environmental Impact Statement; 
(2)the environmental protection standards that governed the initial Coastal Plain seismic exploration program under parts 37.31 through 37.33 of title 50, Code of Federal Regulations (or successor regulations); and 
(3)the land use stipulations for exploratory drilling on the KIC–ASRC private land described in appendix 2 of the agreement between Arctic Slope Regional Corporation and the United States dated August 9, 1983. 
(f)Facility consolidation planning 
(1)In generalAfter providing for public notice and comment, the Secretary shall prepare and periodically update a plan to govern, guide, and direct the siting and construction of facilities for the exploration, development, production, and transportation of oil and gas resources from the Coastal Plain. 
(2)ObjectivesThe objectives of the plan shall be— 
(A)the avoidance of unnecessary duplication of facilities and activities; 
(B)the encouragement of consolidation of common facilities and activities; 
(C)the location or confinement of facilities and activities to areas that will minimize impact on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment; 
(D)the use of existing facilities, to the maximum extent practicable; and 
(E)the enhancement of compatibility between wildlife values and development activities. 
(g)Access to public landThe Secretary shall— 
(1)manage public land in the Coastal Plain in accordance with subsections (a) and (b) of section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and 
(2)ensure that local residents shall have reasonable access to public land in the Coastal Plain for traditional uses. 
207.Expedited judicial review 
(a)Filing of complaints 
(1)DeadlineA complaint seeking judicial review of a provision of this title or an action of the Secretary under this title shall be filed— 
(A)except as provided in subparagraph (B), during the 90-day period beginning on the date on which the action being challenged was carried out; or 
(B)in the case of a complaint based solely on grounds arising after the 90-day period described in subparagraph (A), by not later than 90 days after the date on which the complainant knew or reasonably should have known about the grounds for the complaint. 
(2)VenueA complaint seeking judicial review of a provision of this title or an action of the Secretary under this title shall be filed in the United States Court of Appeals for the District of Columbia Circuit. 
(3)Scope 
(A)In generalJudicial review of a decision of the Secretary relating to a lease sale under this title (including an environmental analysis of such a lease sale) shall be— 
(i)limited to a review of whether the decision is in accordance with this title; and 
(ii)based on the administrative record of the decision. 
(B)PresumptionsAny identification by the Secretary of a preferred course of action relating to a lease sale, and any analysis by the Secretary of environmental effects, under this title shall be presumed to be correct unless proven otherwise by clear and convincing evidence. 
(b)Limitation on other reviewAny action of the Secretary that is subject to judicial review under this section shall not be subject to judicial review in any civil or criminal proceeding for enforcement. 
208.Federal and State distribution of revenues 
(a)In generalNotwithstanding any other provision of law, of the amount of adjusted bonus, rental, and royalty revenues from Federal oil and gas leasing and operations authorized under this title for each fiscal year— 
(1)50 percent shall be paid to the State of Alaska; and 
(2)except as provided in section 211(d), the balance shall be— 
(A)used to offset the provisions of this Act; and 
(B)after making the offsets under subparagraph (A), transferred to the ANWR Alternative Energy Trust Fund established by section 212. 
(b)Payments to AlaskaPayments to the State of Alaska under this section shall be made semiannually. 
209.Rights-of-way across the Coastal plain 
(a)In generalThe Secretary shall issue rights-of-way and easements across the Coastal Plain for the transportation of oil and gas— 
(1)except as provided in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185), without regard to title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.); and 
(2)under title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.), for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170, 3171). 
(b)Terms and conditionsThe Secretary shall include in any right-of-way or easement issued under subsection (a) such terms and conditions as may be necessary to ensure that transportation of oil and gas does not result in a significant adverse effect on the fish and wildlife, subsistence resources, their habitat, and the environment of the Coastal Plain, including requirements that facilities be sited or designed so as to avoid unnecessary duplication of roads and pipelines. 
(c)RegulationsThe Secretary shall include in regulations under section 202(f) provisions granting rights-of-way and easements described in subsection (a). 
210.ConveyanceNotwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to remove any cloud on title to land, and to clarify land ownership patterns in the Coastal Plain, the Secretary shall— 
(1)to the extent necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by the Secretary, convey to that Corporation the surface estate of the land described in paragraph (1) of Public Land Order 6959, in accordance with the terms and conditions of the agreement between the Secretary, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993; and 
(2)convey to the Arctic Slope Regional Corporation the remaining subsurface estate to which that Corporation is entitled under the agreement between that corporation and the United States, dated August 9, 1983. 
211. Local government impact aid and community service assistance 
(a)Financial assistance authorized 
(1)In generalThe Secretary may use amounts available from the Coastal Plain Local Government Impact Aid Assistance Fund established by subsection (d) to provide timely financial assistance to entities that are eligible under paragraph (2). 
(2)Eligible entitiesThe North Slope Borough, the City of Kaktovik, and any other borough, municipal subdivision, village, or other community in the State of Alaska that is directly impacted by exploration for, or the production of, oil or gas on the Coastal Plain under this title, as determined by the Secretary, shall be eligible for financial assistance under this section. 
(b)Use of assistanceFinancial assistance under this section may be used only— 
(1)to plan for mitigation, implement a mitigation plan, or maintain a mitigation project to address the potential effects of oil and gas exploration and development on environmental, social, cultural, recreational, and subsistence resources of the community; 
(2)to develop, carry out, and maintain— 
(A)a project to provide new or expanded public facilities; or 
(B)services to address the needs and problems associated with the effects described in paragraph (1), including firefighting, police, water and waste treatment, first responder, and other medical services; and 
(3)to establish a local coordination office, to be managed by the Mayor of the North Slope Borough, in coordination with the City of Kaktovik, Alaska— 
(A)to coordinate with and advise developers on local conditions and the history of areas affected by development; and 
(B)to provide to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate annual reports on the status of the coordination between developers and communities affected by development. 
(c)Application 
(1)In generalAny community that is eligible for assistance under this section may submit an application for such assistance to the Secretary, in such form and under such procedures as the Secretary may prescribe by regulation. 
(2)North Slope Borough communitiesA community located in the North Slope Borough may apply for assistance under this section either directly to the Secretary or through the North Slope Borough. 
(3)Application assistanceThe Secretary shall work closely with and assist the North Slope Borough and other communities eligible for assistance under this section in developing and submitting applications for assistance under this section. 
(d)Establishment of Fund 
(1)In generalThere is established in the Treasury the Coastal Plain Local Government Impact Aid Assistance Fund (referred to in this section as the Fund). 
(2)UseAmounts in the Fund may be used only for providing financial assistance under this section. 
(3)DepositsSubject to paragraph (4), there shall be deposited into the Fund amounts received by the United States as revenues derived from rents, bonuses, and royalties from Federal leases and lease sales authorized under this title. 
(4)Limitation on depositsThe total amount in the Fund may not exceed $11,000,000. 
(5)Investment of balancesThe Secretary of the Treasury shall invest amounts in the Fund in interest bearing government securities. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary from the Fund to provide financial assistance under this section $5,000,000 for each fiscal year. 
212.ANWR Alternative Energy Trust Fund 
(a)Establishment of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the ANWR Alternative Energy Trust Fund, consisting of such amounts as may be transferred to the ANWR Alternative Energy Trust Fund as provided in section 208(a)(2). 
(b)Expenditures from ANWR Alternative Energy Trust Fund 
(1)In generalAmounts in the ANWR Alternative Energy Trust Fund shall be available without further appropriation to carry out specified provisions of the Energy Policy Act of 2005 (Public Law 109–58; referred to in this section as EPAct2005) and the Energy Independence and Security Act of 2007 (Public Law 110–140; referred to in this section as EISAct2007) as follows: 
 
  
To carry out the provisions of:The following percentage of annual receipts to the ANWR Alternative Energy Trust Fund, but not to exceed the limit on amount authorized, if any:   
 
EPAct2005:  
Section 2101.5 percent  
Section 2421.0 percent  
Section 3692.0 percent  
Section 4016.0 percent  
Section 8126.0 percent  
Section 93119.0 percent  
Section 9421.5 percent  
Section 9623.0 percent  
Section 9681.5 percent  
Section 1704 6.0 percent  
EISAct2007:  
Section 20715.0 percent  
Section 6071.5 percent  
Title VI, Subtitle B3.0 percent  
Title VI, Subtitle C1.5 percent  
Section 6419.0 percent  
Title VII, Subtitle A10.0 percent  
Section 11121.5 percent  
Section 130411.0 percent.     
(2)Apportionment of excess amountNotwithstanding paragraph (1), any amounts allocated under paragraph (1) that are in excess of the amounts authorized in the applicable cited section or subtitle of EPAct2005 and EISAct2007 shall be reallocated to the remaining sections and subtitles cited in paragraph (1), up to the amounts otherwise authorized by law to carry out those sections and subtitles, in proportion to the amounts authorized by law to be appropriated for those other sections and subtitles. 
IIIRegulatory streamlining 
301.Commercial leasing program for oil shale resources on public landSubsection (e) of the Oil Shale, Tar Sands, and Other Strategic Unconventional Fuels Act of 2005 (42 U.S.C. 15927(e)) is amended— 
(1)in the first sentence, by striking Not later and inserting the following: 
 
(1)In generalNot later ; 
(2)in the second sentence— 
(A)by striking If the Secretary and inserting the following: 
 
(2)Lease sales 
(A)In generalIf the Secretary ; and 
(B)by striking may and inserting shall; 
(3)in the last sentence, by striking Evidence of interest and inserting the following: 
 
(B)Evidence of interestEvidence of interest ; and 
(4)by adding at the end the following: 
 
(C)Subsequent lease salesDuring any period for which the Secretary determines that there is sufficient support and interest in a State in the development of tar sands and oil shale resources, the Secretary shall— 
(i)at least annually, consult with the persons described in paragraph (1) to expedite the commercial leasing program for oil shale resources on public land in the State; and 
(ii)at least once every 270 days, conduct a lease sale in the State under the commercial leasing program regulations. . 
302.Licensing of new nuclear power plants 
(a)Construction permits and operating licensesSection 185 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2235(b)) is amended in the first sentence by striking holding a public hearing and inserting any public hearing held. 
(b)Hearings and judicial reviewSection 189 a.(1)(A) of the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)(1)(A)) is amended— 
(1)by striking the second sentence; and 
(2)in the third sentence— 
(A)by striking In cases and all that follows through hearing, The and inserting The; and 
(B)by striking an operating license and inserting a construction permit, an operating license,. 
303.Jurisdiction over covered energy projects 
(a)Definition of covered energy projectIn this section, the term covered energy project means any action or decision by a Federal official regarding— 
(1)the leasing of Federal land (including submerged land) for the exploration, development, production, processing, or transmission of oil, natural gas, or any other source or form of energy, including actions and decisions regarding the selection or offering of Federal land for such leasing; or 
(2)any action under such a lease, except that this section and Act shall not apply to a dispute between the parties to a lease entered into a provision of law authorizing the lease regarding obligations under the lease or the alleged breach of the lease. 
(b)Exclusive jurisdiction over causes and claims relating to covered energy projectsNotwithstanding any other provision of law, the United States District Court for the District of Columbia shall have exclusive jurisdiction to hear all causes and claims under this section or any other Act that arise from any covered energy project. 
(c)Time for filing complaint 
(1)In generalEach case or claim described in subsection (b) shall be filed not later than the end of the 60-day period beginning on the date of the action or decision by a Federal official that constitutes the covered energy project concerned. 
(2)ProhibitionAny cause or claim described in subsection (b) that is not filed within the time period described in paragraph (1) shall be barred. 
(d)District court for the District of Columbia deadline 
(1)In generalEach proceeding that is subject to subsection (b) shall— 
(A)be resolved as expeditiously as practicable and in any event not more than 180 days after the cause or claim is filed; and 
(B)take precedence over all other pending matters before the district court. 
(2)Failure to comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court by the deadline required under this section, the cause or claim shall be dismissed with prejudice and all rights relating to the cause or claim shall be terminated. 
(e)Ability To seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court under this section may be reviewed by no other court except the Supreme Court. 
(f)Deadline for appeal to the Supreme CourtIf a writ of certiorari has been granted by the Supreme Court pursuant to subsection (e), the interlocutory or final judgment, decree, or order of the district court shall be resolved as expeditiously as practicable and in any event not more than 180 days after the interlocutory or final judgment, decree, order of the district court is issued. 
304.Environmental impact statementsTitle I of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended by adding at the end the following: 
 
106.Completion and review of environmental impact statements 
(a)Completion 
(1)In generalNotwithstanding any other provision of law, each review carried out under section 102(2)(C) with respect to any action taken under any provision of law, or for which funds are made available under any provision of law, shall be completed not later than the date that is 270 days after the commencement of the review. 
(2)Failure to complete reviewIf a review described in paragraph (1) has not been completed for an action subject to section 102(2)(C) by the date specified in paragraph (1)— 
(A)the action shall be considered to have no significant impact described in section 102(2)(C); and 
(B)that classification shall be considered to be a final agency action. 
(b)Lead agencyThe lead agency for a review of an action under this section shall be the Federal agency to which funds are made available for the action. 
(c)Review 
(1)Administrative appealsThere shall be a single administrative appeal for each review carried out pursuant to section 102(2)(C). 
(2)Judicial review 
(A)In generalOn resolution of the administrative appeal, judicial review of the final agency decision after exhaustion of administrative remedies shall lie with the United States Court of Appeals for the District of Columbia Circuit. 
(B)Administrative recordAn appeal to the court described in subparagraph (A) shall be based only on the administrative record. 
(C)Pendency of judicial reviewAfter an agency has made a final decision with respect to a review carried out under this subsection, the decision shall be effective during the course of any subsequent appeal to a court described in subparagraph (A). 
(3)Civil actionEach civil action covered by this section shall be considered to arise under the laws of the United States. . 
305.Clean air regulation 
(a)Regulation of greenhouse gasesSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended— 
(1)by striking (g) The term and inserting the following: 
 
(g)Air pollutant 
(1)In generalThe term ; 
(2)by striking Such term and inserting the following: 
 
(2)InclusionsThe term air pollutant ; and 
(3)by adding at the end the following: 
 
(3)ExclusionsThe term air pollutant does not include carbon dioxide, methane from agriculture or livestock, or water vapor. . 
(b)Emission waiversThe Administrator of the Environmental Protection Agency shall not grant to any State any waiver of Federal preemption of motor vehicle standards under section 209(b) of the Clean Air Act (42 U.S.C. 7543(b)) for preemption under that Act for any regulation of the State to control greenhouse gas emissions from motor vehicles. 
306.Endangered species 
(a)EmergenciesSection 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539) is amended by adding at the end the following: 
 
(k)EmergenciesOn the declaration of an emergency by the Governor of a State, the Secretary shall, for the duration of the emergency, temporarily exempt from the prohibition against taking, and the prohibition against the adverse modification of critical habitat, under this Act any action that is reasonably necessary to avoid or ameliorate the impact of the emergency, including the operation of any water supply or flood control project by a Federal agency. . 
(b)Prohibition of consideration of impact of greenhouse gas 
(1)In generalThe Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is amended by adding at the end the following: 
 
19.Prohibition of consideration of impact of greenhouse gas 
(a)Definition of greenhouseIn this section, the term greenhouse gas means any of— 
(1)carbon dioxide; 
(2)methane; 
(3)nitrous oxide; 
(4)sulfur hexafluoride; 
(5)a hydrofluorocarbon; 
(6)a perfluorocarbon; or 
(7)any other anthropogenic gas designated by the Secretary for purposes of this section. 
(b)Impact of greenhouse gasThe impact of greenhouse gas on any species of fish or wildlife or plant shall not be considered for any purpose in the implementation of this Act. . 
(2)Conforming amendmentThe table of contents in the first section of the Endangered Species Act of 1973 (16 U.S.C. prec. 1531) is amended by adding at the end the following: 
 
 
Sec. 18. Annual cost analysis by the Fish and Wildlife Service. 
Sec. 19. Prohibition of consideration of impact of greenhouse gas.  . 
 
